     Case 2:20-cv-00661-KJD-VCF Document 12 Filed 05/15/20 Page 1 of 4



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    BENJAMIN SPARKS, an individual,                      Case No. 2:20-cv-0661-KJD-VCF
 8                                            Plaintiff,                     ORDER
 9           v.
10    CHRISTINA MAMER, an individual; and
      RAMONA GIWARGIS, an individual,
11
                                           Defendants.
12
            Before the Court is defendant Christina Mamer’s Emergency Motion to Temporarily Seal
13
     and For a Protective Order Regarding Plaintiff’s Opposition to Motion Dismiss (ECF No. 11).
14
     Mamer also requests a seven-day extension from the issuance of this order to reply to plaintiff
15
     Benjamin Sparks’s opposition, which was filed May 14, 2020. For the reasons listed below,
16
     Mamer’s motion is granted.
17
            This defamation case arises from the turbulent end of an “unconventional” romantic
18
     relationship between Sparks and Mamer. Emergency Mot. 7, ECF No. 11. Sparks claims that
19
     Mamer disparaged him to the police and to the Review Journal following the couples’ split in
20
     2018. His complaint brings three claims against Mamer and Ramona Giwargis, a reporter for the
21
     Las Vegas Review Journal: (1) defamation and/or defamation per se; (2) false light; and (3)
22
     injunctive relief. See Compl. 6–9, ECF No. 1-2. Mamer removed the case to this Court on April
23
     9, 2020. Shortly thereafter, Mamer moved to dismiss the complaint under NRS § 41.660’s anti-
24
     SLAPP provision (ECF No. 5). For his part, Sparks has moved to remand the case to state court
25
     (ECF No. 7) and has timely responded to Mamer’s motion to dismiss (ECF No. 10).
26
            Sparks’s opposition to the motion to dismiss prompted Mamer’s current emergency
27
     motion to seal. In it, Mamer argues that Sparks’s opposition purposely disclosed intimate and
28
     Case 2:20-cv-00661-KJD-VCF Document 12 Filed 05/15/20 Page 2 of 4



 1   sensitive details about her sexual history to embarrass and harass Mamer. Emergency Mot. at 5.
 2   Making matters worse, the sensational facts have been disseminated to Mamer’s colleagues in an
 3   attempt to injure her reputation as an attorney in the Las Vegas legal community. Id. She asks
 4   that the Court temporarily seal Sparks’s opposition until the parties can brief the issue in the
 5   ordinary course. Given that Mamer’s motion is before the Court on an emergency basis, Sparks
 6   has not yet had an opportunity to respond to her request to seal.1
 7           There is a strong public interest in access to public records and court documents. See
 8   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). The presumption that judicial
 9   documents will remain available to the public promotes the accountability and transparency of
10   government agencies. Id. However, public access to judicial records is “not absolute.” Kamakana
11   v. City and Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Certain documents by their
12   very nature fall outside the public’s interest in transparency. Id. (citing Times Mirror Co. v.
13   United States, 872 F.2d 1210, 1219 (9th Cir. 1989) (grand jury transcripts and warrant materials
14   typically remain sealed)). For all other documents, the petitioner only overcomes the
15   presumption of public access if “compelling reasons” for secrecy outweigh the “public interest in
16   understanding the judicial process.” Kamakana, 447 F.3d at 1178–79 (internal citations omitted).
17   Typically, there is a “compelling reason” to seal if the challenged document is used for a an
18   improper purpose, such as a party’s desire to “gratify private spite, promote public scandal, [or]
19   circulate libelous statements.” Nixon, 435 U.S. at 598.
20           Mamer argues that she has met that standard because Sparks’s opposition needlessly
21   published scandalous and sensational accusations about her and vindictively disclosed aspects of
22   her sexual history that are irrelevant to the parties’ underlying claims. The question for the Court
23   is whether Mamer’s desire to protect the intimate aspects of her sexual history outweigh the
24   public interest in access to judicial documents. The Court finds that it does. As a starting point,
25   common sense suggests that one’s sexual propensities and sexual history comprise the most
26   intimate details of a person’s life. Doe v. Diocese Corp., 647 A.2d 1067, 1072 (Conn. 1994).
27
28           1
               However, according to Mamer, the parties did meet and confer on Friday, May 15, and Sparks was made
     aware that the motion to seal was forthcoming. Decl. of James Whitmore, Emergency Mot. at 3.


                                                         -2-
     Case 2:20-cv-00661-KJD-VCF Document 12 Filed 05/15/20 Page 3 of 4



 1   There is an inherent interest in keeping such details private. Courts recognize that interest in the
 2   criminal context by requiring any motion to admit evidence of a victim’s sexual history to be
 3   filed under seal. See Fed. R. Evid. 412(c); United States v. Valenzuela, No. CR 07-00011(A)-
 4   MMM, 2008 WL 2824958 at *4 (C.D. Cal. July 21, 2008). The Court then reviews the motion in
 5   camera and gives the victim an opportunity to address the Court in private before admitting the
 6   evidence. Fed. R. Evid. 412(c)(2). Oftentimes, the record remains sealed even after the in-camera
 7   review. The Court is persuaded that the very nature of the information here supports temporarily
 8   sealing Sparks’s response.
 9           Also supporting Mamer’s motion is that she did not elect to bring this suit. She has not
10   published the details of her personal life and sexual history to the record. And the sensitive
11   personal details of Mamer and Sparks’s life that she has disclosed, she has disclosed in response
12   to Sparks’s claims. Sparks, on the other hand, instituted this suit and has—to an extent—opened
13   the door to the details of his personal life that relate to his claims. Therefore, the Court finds it
14   appropriate to temporarily seal Sparks’s response to Mamer’s motion to dismiss (ECF No. 10)
15   until it can rule on Mamer’s motion in the ordinary course.
16           Accordingly, IT IS HEREBY ORDERED that Mamer’s Emergency Motion to
17   Temporarily Seal and For a Protective Order Regarding Plaintiff’s Opposition to Motion Dismiss
18   (ECF No. 11) is GRANTED.
19           The Clerk’s Office is directed to SEAL Benjamin Sparks’s Response to Motion to
20   Dismiss (ECF No. 10).
21           IT IS FURTHER ORDERED that Sparks shall file a response to Mamer’s Emergency
22   Motion to Seal (ECF No. 11) on or before May 29, 2020. Mamer may file her optional reply to
23   Sparks’s response on or before June 5, 2020. Sparks’s opposition shall remain sealed until the
24   Court has ruled on this motion in the ordinary course.
25   ///
26   ///
27   ///
28   ///



                                                       -3-
     Case 2:20-cv-00661-KJD-VCF Document 12 Filed 05/15/20 Page 4 of 4



 1          IT IS FURTHER ORDERED that the parties shall not publicly disseminate Sparks’s
 2   opposition (ECF No. 10) while it is sealed.
 3          IT IS FUTHER ORDERED that Mamer’s request for an extension of time to file her
 4   reply to Sparks’s response to motion for summary judgment is GRANTED. Mamer shall file her
 5   reply on or before May 22, 2020.
 6   Dated this 15th day of May, 2020.
 7
 8                                                 _____________________________
                                                   Kent J. Dawson
 9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -4-
